COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Thomas Aven Cole

Appellate case number:    01-15-00107-CR

Trial court case number: 2005582

Trial court:              County Criminal Court at Law No. 10 of Harris County

        The clerk’s record has been filed in this appeal. We have not yet received a court
reporter’s record. It is unknown whether the reporter’s record has been requested by Appellant.
The clerk’s record is lacking any filings by the State of Texas in response to the briefing of
appellant on his petition for writ of habeas corpus. Likewise, nothing in the current record
explains the underlying extradition proceedings, what the charges against appellant are, or
where.
       Therefore, the Court REQUESTS briefing from the parties. The brief of Appellant is
due on or before February 23, 2015. The response of the State is due within 14 days of the date
appellant’s brief is filed.
       We note that if appellant has requested the reporter’s record, it is due to be filed by
February 13, 2015, which is 15 days from the date the Notice of Appeal was filed. See TEX. R.
APP. P. 31.1 The court reporter is ORDERED to either file the record by February 13, 2015, or
inform us by that date if the record has not been requested or paid for by appellant, if he is not
indigent.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: February 6, 2015